        Case
         Case1:04-cv-03314-LAP
              1:04-cv-03314-LAP Document
                                 Document210-1
                                          212 Filed
                                               Filed07/02/20
                                                     07/01/20 Page
                                                               Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x
MORATA, et al.,                                                         :
                                             Plaintiffs,                :
                                                                        :   ORDER OF DISMISSAL
                              -against-                                 :   AND SATISFACTION OF
                                                                        :   JUDGMENT
THE REPUBLIC OF ARGENTINA,                                              :
                                                                        :   04-CV-3314 (LAP)
                                             Defendant.
----------------------------------------------------------------------- x


        WHEREAS, on December 9, 2004, plaintiffs Marcello Calanca and Elettra Casalini

(“Plaintiffs”), among others, filed an Amended Complaint, ECF No. 7, against the Republic of

Argentina (the “Republic”) based on ownership of beneficial interests in Republic-issued bonds;

        WHEREAS, on January 18, 2007, the Court entered a final Judgment, ECF No. 34 (the

“Final Judgment”), against the Republic and in favor of Plaintiffs, among others, with respect to

their ownership of beneficial interests in Republic-issued bonds;

        WHEREAS, on July 18, 2019, the Court entered an Order requiring reports regarding the

status of claims in this case, ECF No. 192 (the “Status of Claims Order”);

        WHEREAS, based on information provided by Plaintiffs’ counsel in response to the

Status of Claims Order, it appears that Plaintiffs are deceased without any heirs or successors;

        WHEREAS, Plaintiffs’ deaths have been suggested on the record, ECF Nos. 193, 203;

        WHEREAS, on June 15 and June 23, 2020, the Court ordered that Plaintiffs’ claims would

be dismissed unless a motion for substitution was filed by June 29, 2020, ECF Nos. 205, 209;

        WHEREAS, no such motion for substitution has been filed on the docket.

        NOW, THEREFORE, Plaintiffs’ claims are hereby dismissed pursuant to Federal Rule of

Civil Procedure 25(a)(1) with prejudice and without costs.
       Case
        Case1:04-cv-03314-LAP
             1:04-cv-03314-LAP Document
                                Document210-1
                                         212 Filed
                                              Filed07/02/20
                                                    07/01/20 Page
                                                              Page22ofof22



       NOW, THEREFORE, satisfaction of the Final Judgment as to Plaintiffs is hereby

acknowledged, and the Clerk of the Court is hereby authorized and directed to make an entry of

satisfaction on the docket.

                               The Clerk of the Court shall mark this action closed and all pending
SO ORDERED:                    motions denied as moot. SO ORDERED.


________________________
United States District Judge
Dated:      July 2 , 2020
